Miller, J. —
This was a proceeding supplementary to execution, instituted under section 819, R. S. 1881, in aid of the collection of a judgment.
We are of the opinion that the cause is within the exclusive jurisdiction of the Appellate Court. The action is “ for the recovery of money only,” and the amount in controversy is less than one thousand dollars. We do not think that the fact that it may be necessary for the court to pass upon the validity of a transfer of property, where it incidentally arises, is sufficient to deprive the Appellate Court of jurisdiction. Baker v. Groves, 126 Ind. 593; Parker v. Indianapolis Nat’l Bank, 126 Ind. 595.
The clerk of this court is, therefore, directed to transfer this cause to the Appellate Court for final determination.